EXHIBIT 10.35


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is made by and between
Sanmina Corporation, for itself and on behalf of all its subsidiaries and
affiliates, hereinafter referred to as the “Company,” and Michael Clarke,
hereinafter referred to as “Employee” and is dated as of January 10, 2020 (the
“Effective Date”).
WHEREAS, Employee’s service as Chief Executive Officer of the Company ended on
September 30, 2019; and
WHEREAS, the Company is willing to extend Employee’s period of employment
through October 30, 2020 in order for Employee to continue to provide advisory
services to executive management of the Company through such date;
NOW THEREFORE, in consideration of the Company’s willingness to extend the
service of Employee as described above and on the terms specified below, the
Company and Employee (collectively referred to as the “Parties”) hereby agree as
follows:
1.Termination of Employment and Severance Benefits.
(a)
Employee’s employment with the Company shall terminate voluntarily at the close
of business on October 30, 2020 (the “Termination Date”). Prior to the
Termination Date, Employee shall provide such advisory and consulting services
as are requested by executive management of the Company, which services shall be
rendered by Employee by phone or email, as appropriate.

(b)
Effective January 3, 2020 and continuing through the Termination Date,
Employee’s base salary shall be $3,914.84 bi-weekly, payable in accordance with
the Company’s regular payroll process and subject to applicable withholding
obligations of the Company, including without limitation, obligations to
withhold for applicable federal, state and local income and employment taxes.

(c)
Employee agrees to the cancelation of the equity awards made to him under the
2009 Incentive Plan and listed on Exhibit A hereto, effective as of the
Effective Date.

2.No Other Benefits. Employee shall not be entitled to participate in any of the
Company’s benefit plans, bonus or incentive plans (including, but not limited to
the fiscal 2020 Corporate Bonus Plan) following the Termination Date, except as
specifically provided in such plans.
3.    Non Disclosure of Confidential Information; Return of Company Property.
(a)
Employee acknowledges and agrees that in the course of Employee’s employment
with the Company, Employee has acquired: (i) confidential information including
without limitation information received by the Company from third-parties, under
confidential conditions; (ii) other technical, product, business, strategic,
financial, Human Resources, payroll, employee, or development information from
the Company, the use or disclosure of which reasonably might be construed to be
contrary to the interest of the Company;



1



--------------------------------------------------------------------------------





or (iii) any other proprietary information or data, including but not limited to
customer lists, which Employee may have acquired during Employee’s employment
(collectively, “Confidential Information”). Confidential Information shall not
include any information that is generally known by or readily accessible to the
public (unless due to a wrongful disclosure by Employee). Employee understands
and agrees that such Confidential Information was disclosed to Employee in
confidence and for use only by Employee in the performance of his job duties.
Employee understands and agrees that Employee: (i) will keep such Confidential
Information confidential at all times, (ii) will not disclose or communicate
Confidential Information to any third-party, and (iii) will not make use of
Confidential Information on Employee’s own behalf, or on behalf of any
third-party. In view of the nature of Employee’s employment and the nature of
Confidential Information Employee received during the course of Employee’s
employment, Employee agrees that any unauthorized disclosure to third-parties of
Confidential Information or other violation, or threatened violation, of this
Agreement would cause irreparable damage to the confidential or trade secret
status of Confidential Information and to the Company, and that, therefore, the
Company, and each person constituting Employer hereunder, shall be entitled to
seek an injunction prohibiting Employee from any such disclosure, attempted
disclosure, violation, or threatened violation.


(b)
The terms of this Agreement, including but not limited to the amount of
consideration to be paid under this Agreement, are confidential and shall not be
disclosed by the parties except to the extent that Employee seeks legal or tax
advice for himself concerning this Agreement and the consideration to be paid
under this Agreement or as required by the Company to its accountants and
attorneys, as necessary to obtain enforcement of this Agreement or to comply
with applicable law.



(c)
Upon the Termination Date, Employee shall return all the Company property and
Confidential Information that is in his possession or confirm that it has been
destroyed.



4.    Non-disparagement. Neither party shall make any disparaging, negative or
untrue statements about the other party, including without limitation statements
about the Company, its products, business affairs or employees.


5.     Payment of Salary. Except as provided in Section 1(b), Employee
acknowledges and represents that the Company has paid all salary, and wages, and
any and all other benefits due to Employee as of the Effective Date (other than
payment of salary accrued through the Effective Date payable by the Company in
arrears).


6.    Release of Claims.
(a)    Claims Released. Employee, individually and on behalf of Employee’s
heirs, executors, administrators, representatives, attorneys, successors, and
assigns, knowingly and voluntarily releases and forever discharges the Company,
including its affiliates, subsidiaries, divisions, predecessors, insurers,
successors, and assigns, and their current and former employees, attorneys,
officers, directors, and agents thereof, both individually and in their business
capacities, and their


2



--------------------------------------------------------------------------------





employee benefit plans and programs and the trustees, administrators,
fiduciaries, and insurers of such plans and programs (collectively, the
“Released Parties”), to the full extent permitted by law, of and from any and
all claims, known and unknown, asserted and unasserted, which Employee has or
may have against the Released Parties as of the date of execution of this
Agreement, including, but not limited to, any alleged violation of:
•Title VII of the Civil Rights Act of 1964;
•    The Civil Rights Act of 1991;
•    Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
•    The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified
below);
•    The Immigration Reform and Control Act;
•    The Americans with Disabilities Act of 1990;
•    The Age Discrimination in Employment Act of 1967 (“ADEA”);
•    The Workers Adjustment and Retraining Notification Act;
•    The Occupational Safety and Health Act;
•    The Sarbanes-Oxley Act of 2002;
•    The Fair Credit Reporting Act;
•    The Family and Medical Leave Act;
•    The Equal Pay Act;
•    The Genetic Information Nondiscrimination Act of 2008;
•    California Family Rights Act – Cal. Gov’t Code § 12945.2;
•    California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et
seq.;
•    California Unruh Civil Rights Act – Cal. Civ. Code § 51 et seq.;
•    Statutory Provisions Regarding the Confidentiality of AIDS Information –
Cal. Health & Safety Code § 120775 et seq.;
•    California Confidentiality of Medical Information Act – Cal. Civ. Code § 56
et seq.;
•    California Parental Leave Law – Cal. Lab. Code § 230.7 et seq.;
•    California Apprenticeship Program Bias Law – Cal. Lab. Code § 3070 et seq.;
•    California Equal Pay Law – Cal. Lab. Code § 1197.5;


3



--------------------------------------------------------------------------------





•    California Whistleblower Protection Law – Cal. Lab. Code § 1102.5;
•    California Military Personnel Bias Law – Cal. Mil. & Vet. Code § 394;
•    Statutory Provision Regarding California Family and Medical Leave – Cal.
Lab. Code § 233;
•    Statutory Provisions Regarding California Electronic Monitoring of
Employees – Cal. Lab. Code § 435;
•    The California Occupational Safety and Health Act, as amended, California
Labor Code § 6300 et seq., and any applicable regulations thereunder;
•    California Obligations of Investigative Consumer Reporting Agencies Law –
Cal. Civ. Code § 1786.10 et seq.;
•    California Political Activities of Employees Law – Cal. Lab. Code § 1101 et
seq.;
•    California Domestic Violence Victim Employment Leave Law – Cal. Lab. Code §
230.1;
•    California Court Leave Law – Cal. Lab. Code § 230;
•    Those other provisions of the California Labor Code that lawfully may be
released;
•    The Massachusetts Law Against Discrimination, G.L. c. 151B;
•    The Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B,
148C, 149, 150, 150A-150C, 151, 152, 152A, et seq.;
•    The Massachusetts Wage and Hour laws, G.L. c. 151§1A et seq.;
•    The Massachusetts Privacy Statute, G.L. c. 214, § 1B;
•    The Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C;
•    The Massachusetts Civil Rights Act, G.L. c. 12, § 11H;
•    The Massachusetts Equal Rights Act, G.L. c. 93, § 102;
•    The Massachusetts Equal Pay Act, G.L. c. 149, § 105A;
•    The Massachusetts Parental Leave Law, G.L. c. 149, § 105D;
•    Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance;
•    Any public policy, contract (express or implied), tort or common law; or
•    Any basis for recovering costs, fees or other expenses, including
attorneys’ fees, incurred in these matters.


4



--------------------------------------------------------------------------------





(b)    Claims Not Released. Employee is not waiving any rights Employee may have
to: (i) Employee’s own vested accrued employee benefits under Employer’s health,
welfare, or retirement benefit plans as of the Termination Date; (ii) the
vesting of any equity awards issued by the Company other than those specified in
Exhibit A hereto, (iii) benefits or rights to seek benefits under applicable
workers’ compensation (except as to claims under California Labor Code sections
132a and 4553) or unemployment insurance or indemnification statutes; (iii)
pursue claims that by law cannot be waived by signing this Agreement; (iv)
enforce this Agreement; or (v) challenge the validity of this Agreement.
7. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA") and that this waiver and release is knowing and
voluntary. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that (a) he should consult with an attorney prior to executing this Agreement;
(b) Employee has twenty-one (21) days within which to consider this Agreement
from the date Employee received this Agreement; (c) he has seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) in the event Employee wishes to revoke the Agreement, he must
submit such revocation in writing and deliver to Alan Reid, Executive Vice
President, Global Human Resources within seven (7) days following his signing of
the Agreement; and (e) this Agreement shall not be effective until the
revocation period has expired. If Employee signs this Agreement before the
twenty-one (21) day consideration period expires, Employee agrees that Employee
knowingly and voluntarily has accepted the shortening of the twenty-one (21) day
consideration period.
8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him other than the claims that are released by this Agreement. Employee
acknowledges that California Civil Code Section 1542 provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.    
9. Non-Solicitation. For a period of one (1) year from the Termination Date, in
order to protect the confidential information of the Company, Employee agrees
that he will not, directly or indirectly, or by action in concert with others,
influence, induce or seek to influence or induce any person who is engaged as a
employee, agent or independent contractor of the Company (“Company Employee”) to
terminate his or her relationship with the Company, provided, however, that
nothing in this Agreement


5



--------------------------------------------------------------------------------





shall prohibit Employee (or the party by which he is engaged) from posting
general solicitations for employment that is not intentionally directed at
Company Employees.
10. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.
11. Final and Binding Arbitration; Governing Law. The Parties agree that in the
event any disputes arise relating to the terms of this Agreement, their
interpretation, and any of the matters herein released, the Parties shall submit
such disputes to final and binding arbitration in San Jose, California before
the American Arbitration Association (AAA) applying the laws of the State of
California, notwithstanding any conflict of laws rules. The Company shall be
responsible for any arbitration filing fee and other case management or
administrative fee required by AAA; otherwise, each party will be responsible
for their costs and attorneys’ expenses. The cost of the arbitrator and, if
charged separately, meeting room will be split equally between the parties.
12. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement and Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise against
any of the claims or causes of action released herein.
13. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
14. Assignment. Employee’s rights and obligations under this Agreement shall not
be assignable by Employee. The Company's rights and obligations under this
Agreement shall be assignable by the Company.
15. Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by, Employee and the Company, their respective
heirs, executors, administrators and assigns. In the event the Company is
merged, consolidated, liquidated by a parent corporation, or otherwise combined
into one or more corporations, the provisions of this Agreement shall be binding
upon and inure to the benefit of the parent corporation or the corporation
resulting from such merger or to which the assets shall be sold or transferred,
which corporation from and after the date of such merger, consolidation, sale or
transfer shall be deemed to be the Company for purposes of this Agreement.
16. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


6



--------------------------------------------------------------------------------





17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement shall be deemed prohibited or invalid under
applicable law, that provision shall be ineffective only to the extent of such
prohibition or invalidity, and such prohibition or invalidity shall not
invalidate or impair the remainder of such provision or any other provision of
this Agreement. If such provision shall be deemed invalid due to its scope or
breadth, such provision shall be deemed valid to its maximum scope or breadth
permitted by law.
18. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee with respect to his employment
relationship with the Company, his compensation by the Company and his
separation from the Company and supersedes and replaces any and all prior
agreements and understandings with respect thereto; provided, however, that any
confidentiality agreement executed by Employee prior to the date hereof shall
not be superseded by this Agreement and shall remain in full force and effect.
In the event of a conflict between the terms of such confidentiality agreement
and the terms contained herein, the provisions of this Agreement shall control.
19. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company’s Executive Vice President, Global Human Resources.
20. Effective Date. This Agreement is effective on the eighth (8th) day after it
has been signed by both Parties. FOR THE AVOIDANCE OF ANY DOUBT, IF EMPLOYEE
ELECTS NOT TO SIGN THIS SEPARATION AGREEMENT WITHIN THE TWENTY-ONE CALENDAR DAY
CONSIDERATION PERIOD SPECIFIED IN SECTION 7 ABOVE, THE COMPANY’S OFFER OF
CONSIDERATION WILL BE, AND WILL BE DEEMED, WITHDRAWN WITHOUT FURTHER ACTION OR
NOTICE, AND THIS AGREEMENT, AND EACH OF ITS TERMS, SHALL BE NULL AND VOID.
21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
22. Voluntary Execution of Agreement. The Parties acknowledge that:
(a)
They have read this Agreement;    

(b)
They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c)
They understand the terms and consequences of this Agreement and of the releases
it contains; and

(d)
They are fully aware of the legal and binding effect of this Agreement.



7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
SANMINA CORPORATION




Dated: January 10, 2020             By /s/ Alan Reid
Alan Reid
Executive Vice President, Global Human Resources


EMPLOYEE
Dated: January 10, 2020             /s/ Michael Clarke
                                                Michael Clarke


8



--------------------------------------------------------------------------------







EXHIBIT A
EQUITY AWARDS TO BE CANCELED
Grant Number
Grant Date
Number of Shares
RS172225
October 15, 2018
40,000
RS172227
October 15, 2018
50,000
RS172228
October 15, 2018
50,000
NO172229
October 15, 2018
150,000





9

